Case 1:16-cv-00706-LPS Document 347 Filed 03/22/19 Page 1 of 3 PageID #: 6204




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


SZ DJI TECHNOLOGY CO., LTD. and DJI                 )
EUROPE B.V.,                                        )
                                                    )
              Plaintiffs,                           )
                                                    )
       v.                                           )
                                                    )    C.A. No. 16-706-LPS
AUTEL ROBOTICS USA LLC and AUTEL                    )
AERIAL TECHNOLOGY CO., LTD.,                        )    (Consolidated)
                                                    )
              Defendants/Counterclaim               )
              Plaintiffs,                           )
                                                    )
       v.                                           )
                                                    )
DJI TECHNOLOGY, INC., SZ DJI                        )
TECHNOLOGY CO., LTD., and DJI EUROPE                )
B.V.,                                               )
                                                    )
              Counterclaim Defendants.              )


                STIPULATION AND [PROPOSED] ORDER
  TO EXTEND TIME TO SUBMIT PROPOSED AMENDED SCHEDULING ORDER

       WHEREAS, on March 18, 2019, the Court ordered the parties in the above-captioned

action to submit a proposed amended scheduling order by March 22, 2019 (D.I. 345);

       WHEREAS, on March 20, 2019, the parties met and conferred regarding the foregoing

and exchanged initial case scheduling proposals;

       WHEREAS, on March 22, 2019, Defendants/Counterclaim Plaintiffs provided to

Plaintiffs/Counterclaim Defendants a detailed case schedule outlining the primary provisions for

a proposed amended scheduling order;

       WHEREAS, the parties are in the process of exchanging and negotiating a proposed

amended scheduling order for the Court’s consideration; and
Case 1:16-cv-00706-LPS Document 347 Filed 03/22/19 Page 2 of 3 PageID #: 6205




       WHEREAS, the parties agree, subject to the Court’s approval, that an extension of the

deadline for submitting their proposed amended scheduling order would permit them to further

consider and exchange scheduling proposals, to discuss the proposals with their respective

overseas clients, and to further meet and confer to try and narrow any disputes regarding a

proposed amended case schedule.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the parties, through their undersigned counsel and subject to the approval of the Court, that the

deadline for submission of their proposed amended scheduling order is hereby extended through

and including March 29, 2019.



Dated: March 22, 2019

MORGAN, LEWIS & BOCKIUS LLP                     YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP
/s/ Amy M. Dudash
Jody C. Barillare (#5107)                       /s/ Anne Shea Gaza
Amy M. Dudash (#5741)                           Anne Shea Gaza (#4093)
1007 N. Orange Street                           Robert M. Vrana (#5666)
Suite 501                                       Samantha G. Wilson (#5816)
Wilmington, DE 19801                            Rodney Square
302.574.3000                                    1000 N. King Street
jody.barillare@morganlewis.com                  Wilmington, DE 19801
amy.dudash@morganlewis.com                      302.571.6600
                                                agaza@ycst.com
Kelly E. Farnan (#4395)                         rvrana@ycst.com
Christine D. Haynes (#4697)                     swilson@ycst.com
RICHARDS, LAYTON & FINGER, P.A.
920 N. King Street                              Of Counsel:
Wilmington, Delaware 19801
(302) 651-7700                                  STEPTOE & JOHNSON LLP
Farnan@rlf.com                                  Timothy C. Bickham
Haynes@rlf.com                                  John Caracappa
                                                Jonathan B. Sallet
Of counsel:                                     Scott M. Richey
                                                Beau M. Goodrick
Qingyu Yin                                      1330 Connecticut Avenue, NW



                                               2
Case 1:16-cv-00706-LPS Document 347 Filed 03/22/19 Page 3 of 3 PageID #: 6206




Smith R. Brittingham IV                       Washington DC 20036
Finnegan Henderson Farabow Garrett &          (202) 429-3000
Dunner LLP                                    tbickham@steptoe.com
901 New York Ave NW                           jcaracap@steptoe.com
Washington DC 20001-4413                      jsallet@steptoe.com
(202) 408-4000                                srichey@steptoe.com
qingyu.yin@finnegan.com                       bgoodrick@steptoe.com
smith.brittingham@finegan.com
                                              STEPTOE & JOHNSON LLP
Willard K. Tom                                Michael Flynn-O’Brien
Jon R. Roellke                                One Market Street
Ryan Kantor                                   Steuart Tower, Suite 1800
Bradford A. Cangro                            San Francisco, CA 94105
MORGAN, LEWIS & BOCKIUS LLP                   (415) 365-6700
1111 Pennsylvania Ave., NW                    mflynnobrien@steptoe.com
Washington, D.C. 20004-2541
(202) 739-3000
willard.tom@morganlewis.com                   Attorneys for Defendants/Counterclaim
jon.roellke@morganlewis.com                   Plaintiffs Autel Robotics USA LLC and Autel
ryan.kantor@morganlewis.com                   Aerial Technology Co., Ltd. (n/k/a Autel
bradford.cangro@morganlewis.com               Robotics Co., Ltd.)

Attorneys for Plaintiffs/Counterclaim
Defendants SZ DJI Technology Co. Ltd. and
DJI Europe B.V. and for Counterclaim
Defendant DJI Technology, Inc.




             IT IS SO ORDERED this _____ day of _________________, 2019.




                                            CHIEF UNITED STATES DISTRICT JUDGE




                                              3
